DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2020 has been entered.


Terminal Disclaimer
The terminal disclaimer filed on 08/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16/508061, U.S Patent numbers 9725652 and 10385275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 37-61 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 37-61 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 37:
U.S Patent number 7305829 B2 is regarded as being the prior art closest to the subject-matter of claim 37, and discloses a system comprising: a heat exchange system  including ; a first heat exchanger configured to heat a first fluid stream with heat recovered from a first heat source, the first heat exchanger configured to heat a first fluid stream to produce a heated first fluid stream: a second heat exchanger operable configured to heat a second fluid stream with heat recovered from a second heat source thereby producing a heated second fluid stream; a third heat exchanger configured to heat a plant stream by exchange with a third fluid stream thereby producing a heated third fluid stream, wherein the third fluid stream includes the heated first fluid stream and a hot fluid stream. The subject-matter of independent claim technologically differs from this known system in that the sources of heat are from a delayed coking plant and in that the third fluid stream includes the heated first fluid stream and a hot fluid stream, and generating power using heat from the heated second fluid stream and the heated third fluid stream as claimed in 
Regarding Claim 50:
U.S Patent number 7305829 B2 is regarded as being the prior art closest to the subject matter of claim 50, a method comprising: heating a first fluid stream with heat recovered from a first heat source thereby producing a heated first fluid stream; heating a second fluid stream with heat recovered from a second heat source thereby producing a heated second fluid stream; heating a plant stream by exchange with a third fluid stream thereby producing a heated third fluid stream; technologically differs from this known system in that the sources of heat are from a delayed coking plant and in that the third fluid stream includes the heated first fluid stream and a hot fluid stream, and generating power using heat from the heated second fluid stream and the heated third fluid stream as claimed in method claim 50.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
January 9, 2021